Citation Nr: 0900415	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  07-29 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral foot and 
ankle disorders.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to July 
1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Philadelphia, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran testified during personal hearings at the RO 
before a Decision Review Officer (March 2008) and the 
undersigned Veterans Law Judge (October 2008).  Transcripts 
of those hearings have been associated with the claims file.  
At the later hearing the veteran waived initial consideration 
by the RO of VA treatment records obtained after the most 
recent supplemental statement of the case was issued.  See 
38 C.F.R. § 20.1304(c) (2008).


FINDING OF FACT

Bilateral foot and ankle disorders are not shown causally 
related to the veteran's service or any event or occurrence 
therein.


CONCLUSION OF LAW

Bilateral foot and ankle disorders were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2008)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and, (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that on April 30, 2008, VA amended its 
regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in December 2006 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  Proper notification regarding degrees of 
disability and effective dates was also provided.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record statements from the 
veteran, hearing transcripts, private medical records, VA 
treatment records, and service treatment records.  There is 
no indication that any other treatment records exist that 
should be requested, or that any pertinent evidence has not 
been received.  

A VA examination was not provided in connection with this 
claim.  The Board concludes an examination is not needed in 
this case because the only evidence indicating the veteran 
"suffered an event, injury or disease in service" is his 
own lay statements.  Such evidence is insufficient to trigger 
VA's duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of lay statements, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that "'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)).

There is no reasonable possibility that a medical opinion 
would aid in substantiating the veteran's claim since it 
could not provide evidence of a past event.  As discussed 
below, the veteran's service treatment records do not show 
any complaints, treatment or diagnoses referable to foot or 
ankle pathology, and private medical records show no foot or 
ankle pathology until almost 15 years after the veteran's 
separation from service.  During service the veteran denied 
having had any foot trouble.  Accordingly, it is not 
necessary to obtain a medical examination or medical opinion 
in order to decide the claim in this case.  38 C.F.R. 
§ 3.159(c)(4)(i), Duenas, 18 Vet. App. at 517.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 183; 
Dingess/Hartman, 19 Vet. App. 473.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman, 19 Vet. App. 473; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection

The veteran asserts that he has bilateral foot and ankle 
disorders as a result of his active military service in the 
United States Army.  At his personal hearings the veteran 
testified that his boots rubbed his feet during service and 
that he believes this resulted in current disabilities.  The 
veteran relayed that he was given pads for his boots and put 
on medical profiles for his feet during service.  He also 
stated that while he has had pain in his feet since service, 
he self-medicated and did not seek treatment until the 1990s 
because he did not have sufficient health insurance.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The requirement that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran has submitted evidence of current bilateral foot 
disabilities.  For example, a March 2008 VA treatment record 
shows an assessment of fasciitis and pes planus.  As current 
disorders are shown, the remaining question is whether any of 
these disorders are related to the veteran's service.   

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
finding that the veteran has any current bilateral foot and 
ankle disorders as a result of his active military service.  
The veteran's enlistment, separation and a periodic 
examination report all show normal clinical evaluations of 
the feet.  The veteran completed a report of medical history 
in connection with each of these examinations and all three 
times denied having had any foot trouble.  No medical 
profiles related to the veteran's feet or ankles are 
contained in his service treatment records.  Medical records 
show no foot or ankle complaints, treatment, or disorders 
during service.        

The first complaint related to any foot or ankle pathology is 
in 1993, when the veteran sprained his ankle.  In 1994 the 
veteran complained of foot pain and was eventually diagnosed 
with spurring of both heels.  X-rays reportedly confirmed a 
diagnosis of plantar fasciitis.  In 2001 the veteran had an 
exostectomy of calcaneus with plantar fasciectomy and 
excision of ganglion cyst.  Current VA treatment records 
continue to show complaints of foot pain and numbness.  
Current diagnoses of heel spur, fasciitis and pes planus are 
also noted.    

While certainly not dispositive in this case, the lack of 
treatment for any foot or ankle disability for almost 15 
years after service is evidence against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service).  

The veteran has stated that bilateral feet and ankle 
disabilities began during his service and have continued 
since that time.  The veteran is competent to testify about 
observable symptoms such as foot pain.  See 38 C.F.R. 
§ 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
However, as a lay person without the appropriate medical 
training and expertise, he simply is not competent to provide 
a probative opinion on a medical matter, to include the 
diagnosis of a specific disability or the origins of a 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), (citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992)); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Moreover, the Board 
finds the veteran's contemporaneous statements made in 
service more credible than his current assertions as they 
were made during the period in question and were made in 
connection with medical treatment not seeking compensation 
benefits.  At the time of his service, the veteran denied 
having had any foot trouble on multiple occasions.  

Simply put, while other in-service complaints are well 
documented, there is no competent medical evidence showing 
any foot or ankle injury or disorder during service or for 
some 15 years after service.  The veteran has testified that 
he has had painful feet during and since service; however, 
the Board is according more weight to his statements during 
service, that he had no foot problems, then his current 
statements.  The in-service statements also are consistent 
with the contemporaneous treatment records, further 
establishing the credibility of those statements.

In sum, the preponderance of the competent evidence is 
against a finding of in-service bilateral foot and ankle 
disorders and a nexus between the post-service diagnoses 
related to the feet and ankles and service.  Thus, service 
connection is denied, and the benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for bilateral foot and 
ankle disorders is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


